Exhibit 10.2(e)

NON-U.S. EMPLOYEES

RESTRICTED STOCK UNIT TERMS AND CONDITIONS

FOR GRANTS ON OR AFTER DECEMBER 15, 2005

Congratulations on being granted restricted stock units (RSUs) under Spansion’s
2005 Equity Incentive Plan. The number of shares of your grant and the vesting
schedule are stated in your RSU Grant Notice. Your grant is subject to the
provisions of your Grant Notice, these Terms and Conditions, and the Plan
(collectively, the “Terms”).

In addition to these Terms and Conditions, you should carefully read your Grant
Notice and the other Plan documents, which are available on the E*Trade web
site.

Vesting of Your RSUs

An RSU represents a commitment by Spansion to issue one share of Spansion common
stock for each RSU granted on the date the RSU vests, subject to your meeting
all applicable requirements. The vesting date is the date on which the
restrictions lapse. After vesting, RSUs are converted into full-value shares of
Spansion common stock if the applicable Terms have been satisfied. Except as
otherwise stated below, your RSUs vest according to the schedule in your Grant
Notice if you are an active employee through the entire vesting period.

If Spansion Experiences Certain Corporate Events

 

  •  

If Spansion experiences a “Change in Control” as described in the Plan, your
outstanding RSUs may become 100% vested, at Spansion’s discretion.

 

  •  

If Spansion undergoes certain other corporate events described in the Plan,
where it does not survive, or does not survive as a public company, your
outstanding RSUs will become 100% vested.

If You Die or Become Totally Disabled

 

  •  

If you have at least 15 years of Spansion service and your Spansion employment
is terminated because of your death or total disability, you become immediately
vested as of the employment termination date in any RSUs that would have vested
in the calendar year in which the employment terminated.

 

  •  

There is no such accelerated vesting of RSUs if your Spansion employment is
terminated because of your death or disability and you have less than 15 years
of Spansion service.

Other Requirements to Receive Shares

You must (i) open and maintain an E*Trade brokerage account and (ii) accept your
grant on the E*Trade site. You agree that Spansion may refuse to deliver shares
to you if you fail to comply with your obligations under the Terms.

Tax Payments

You agree to be responsible for any and all required taxes that may result from
your receipt of shares, and you agree that Spansion may deduct from your pay
immediately following each RSU vesting date funds to cover any applicable
withholding taxes due at that time.

Early Termination of Your RSUs

Your Grant Notice discloses the Expiration Date for your RSUs. However if your
Spansion employment terminates before the Expiration Date, your unvested RSUs
terminate immediately. Terminated RSUs will not be reinstated, even if you are
rehired by Spansion the day after your employment terminated.

In addition, if your employment becomes inactive under an approved separation
agreement, unless the separation agreement provides otherwise, your unvested
RSUs terminate as of the date you become inactive.

Non-Transferability of RSUs

Your RSUs and related rights are not transferable except by the laws of descent
and distribution.

Acknowledgment of Nature of Plan and RSUs

In accepting the RSUs, you acknowledge:

 

  •  

the Plan is discretionary in nature and may be modified, suspended or terminated
by Spansion at any time, without notice to participants;

 

  •  

a grant of RSUs does not create any contractual or other right to receive future
grants of RSUs, or other benefits instead of RSUs;



--------------------------------------------------------------------------------

  •  

all decisions with respect to RSU grants are at the sole discretion of Spansion;

 

  •  

your participation in the Plan is voluntary;

 

  •  

RSU grants are not part of any contract you might have, are not compensation for
services rendered to Spansion, and are not used for calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;

 

  •  

neither a grant of RSUs nor any provision of the Terms provide any employment
right or contract, including any right to continued employment;

 

  •  

neither termination of RSUs due to employment termination or otherwise, nor any
diminution in value of the RSUs or shares received upon vesting of RSUs, results
in any claim or right to compensation or damages, and you irrevocably release
Spansion from, and waive, any such alleged claim or right that may arise; and

 

  •  

in the event of termination of your employment (involuntary or otherwise), your
right to receive RSUs and/or vest in them and receive shares under the Plan will
terminate effective as of the date you are no longer actively employed and will
not be extended by any notice period required under any local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); the Board of Directors or its Committee, or their
delegatee, shall have exclusive discretion to determine when you are no longer
actively employed for purposes of RSU grants.

Data Privacy Notice and Consent

In accepting an RSU grant, you consent to the collection, use and transfer, in
electronic or other form, of your personal Data, as described below, by and
among Spansion and its subsidiaries and affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

In addition, you understand: (i) Spansion may hold certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in
Spansion, details of all RSUs or any other entitlement to shares awarded,
canceled, vested, unvested or outstanding in your favor (“Data”), for the
purpose of implementing, administering and managing the Plan; (ii) Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, that the third parties may be located in your
country, or elsewhere, and that the third parties’ countries may have different
data privacy laws and protections than your country; and (iii) you may request a
list with the names and addresses of such third parties by contacting your local
human resources representative. You also authorize the third parties to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing your participation in the
Plan, including any required transfer of such Data to a broker, escrow agent or
other third party with whom the shares may be deposited. You understand (i) Data
will be held only as long as is necessary to implement, administer and manage
your participation in the Plan and (ii) you may, at any time, view Data, request
additional information about the storage and processing of Data, and require
necessary changes to be made to Data. You further understand you may refuse or
withdraw your consent to the above at no cost by contacting in writing your
local human resources representative and that such refusal or withdrawal of
consent may affect your ability to participate in the Plan. If you have
questions about this Data Privacy Notice and Consent, you may contact your local
human resources representative.

Governing Law

Your grant and the Terms shall be governed by the laws of the State of Delaware
without regard to any Delaware conflict of law principles.

Electronic Delivery

Spansion may deliver any documents related to your RSUs by electronic means or
request your consent to participate in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by Spansion or another third party designated by Spansion.

Severability

If one or more of the provisions of the Terms and Conditions shall be held
unenforceable, the enforceability of the remaining provisions shall not be
affected and the unenforceable provisions shall be null and void; however, to
the extent permissible by law, any provisions which could be null and void shall
first be revised retroactively to permit these Terms and Conditions to be
interpreted to carry out their intent and the intent of the Plan.



--------------------------------------------------------------------------------

Language

If you have received these Terms and Conditions or any other Plan-related
document translated into a language other than English and if the translated
version is different than the English version, the English version will control.

Entire Agreement

The Plan Terms constitute the entire agreement and supersede all prior
understandings and agreements between you and Spansion regarding the subject
matter of the Terms. Spansion may, however, unilaterally waive any provision in
the Terms as long as such waiver does not adversely affect your interests; if
Spansion does waive any provision, such waiver does not constitute a subsequent
waiver of the same provision or a waiver of any other provision.